—Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered September 4, 1997, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree (two counts), and sentencing him, as a second violent felony offender, to concurrent terms of 15 years, unanimously affirmed.
A comment made by the prosecutor in summation that defendant attacks as asserting facts not in evidence does not warrant reversal since this comment constituted an effort to draw a reasonable inference from the record and was not prejudicial. Defendant’s remaining challenges to the summation are unpreserved for appellate review and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments were generally responsive to the defense summation, within the broad bounds of permissible rhetorical comment, and that they did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Lerner and Buckley, JJ.